TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 7, 2017



                                    NO. 03-16-00254-CV


   Michael Morath, in his Official Capacity as Texas Commissioner of Education; and
 Michael Berry, in his Official Capacity as Deputy Commissioner of Education, Appellant

                                               v.

                       Progreso Independent School District, Appellee


       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
        REVERSED AND RENDERED—OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the district court on April 1, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the district court’s order and renders judgment

dismissing PISD’s claims. The appellee shall pay all costs relating to this appeal, both in this

Court and the court below.